April 24, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          SHEILA ADAMS, Appellant

NO. 14-13-00421-CV                          V.

                   GOLDEN RULE SERVICE, INC., Appellee
                    ________________________________

      This cause, an appeal from the judgment in favor of appellee, Golden Rule
Service, Inc., signed April 18, 2013, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Sheila Adams, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.